Title: D. Mariano to Thomas Jefferson, 7 August 1819
From: Mariano, P. D.
To: Jefferson, Thomas


          
            
              Sir
              Lexington (Ky) August 7th 1819.
            
            Were I to write to such a man, as there are great many in this world, I should have provided  myself with a letter of introduction, and inclosed it to you: lest my introducing myself should be deemed either boldness or disrespect; but I am confident that such a judgement does not attend me, though quite unknown to you, and disregardful of these laws. Still I would have complied with all what they prescribe in on such an occasion, had I known some friend of yours. All the letters which I should have obtained, could not have increased either my  regard for you, or my respect for those private and publick virtues, which shall perpetuate your name through ages in the grateful breast of your countrymen, and the mind of every civilized people.—
            After having apologized, (I hope, successfully), my abrupt appearing before you, may in I be now allowed  to  explain the motive of such an intrusion, and supply the deficiency of a letter of introduction.—
            I am from Italy, Sir: when I saw her fettered, and every hope of rescuing her quite vanished, I wept, and left her.  I did not cease since to lament her slavery, forgetful of my own poverty and exile.—Death proved me lately that these misfortunes do not deserve such a name, when compared to the loss of a person dearly loved. I had a friend, a brother, who cheered my solitary hours. He is no more, and now every other grief has superseded.—
            I read and read again the plan of your rising University. I admired it, though without astonishment, as I knew before hand it could not be, but the most beautiful, and the best adapted to the high purpose.—The idea of belonging to such an Institution arose in my mind, and although diffident of my own sufficiency, I dare to present myself for as a candidate for the Professorship of modern languages, untill you may find a more accomplished scholar than I am.—
            I am now teaching in the Transylvania University the Southern languages of Europe, and occasionally the Latin. My engagements with this Institution do not exceed three months; every quarter I contract new ones, and that as far as it shall be convenient both to the University, and myself; Were I to find in your country to two or three families desirous having their children instructed, I could offer them my assistance for the musick too in all its branches.—The instrument taught should be the Piano as I am quite ignorant of any other. I taught it in Philadelphia  when I first arrived, 18 months ago; I declined it Since, because the  Musick in this country is generally considered more as a mechanick art, than as a Science.—The Teachers themselves, very few excepted, know nothing about it, except few tunes, which they transmit and Sell to their scholars as pieces of accomplishment. The Parents themselves think their children  possessed of the utmost skill in that art, when their own ears are gratified by some eccentrick popular tunes, and a quarter the longest time to be devoted to it. In my country, you know, we think and act quite otherwise.—
            Be so good, Sir, as to make me acquainted, if you are not already provided with a Professor for the afore mentioned chair, with the salary and obligations attached to it: and whether it is to be found such an employment in some private families, and where it is more probable.—In both cases I dare to reccomend myself to your patronage—. As for the information you shall take on my subject, I only fear, that you may have them  through too friendly channels,  and find me afterwards too far from answering the recieved impression.—
            Whatever may be the result of my letter, I shall always consider myself very successfull if it obtains me few lines and if you permit me  to avail myself of my first boldness, to convince you, that nobody in both Worlds does admire, more than I do, the union of virtues and knowledge, to which is your country indebted both of its prosperity and literature.—
            I am, Sir, respectfully,
            
               Your most humble Servant
              D. Mariano.
            
          
          
            P.S.I was told that you are now translating the beautiful history of the American Revolution by Botta: Should you think that I could spare you some trouble, nothing could afford me more gratification than to be employed by you, and for you—D.The only apology which I can make for my letter, is to Say that 18 months ago this language was quite unknown to me: I am assured, it shall be treated indulgently—I might have it corrected, but there are some occasions in which  one’s blunders are to p be preferred to others’ corrections.D
          
         